NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1879-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PATRICK R. MULDROW, a/k/a
PATRICK R. MUDROW, PM
and PAT MO,

     Defendant-Appellant.
___________________________

                   Submitted October 19, 2020 – Decided March 3, 2021

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Ocean County, Indictment Nos. 05-10-
                   1506 and 08-04-0637.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).
             Appellant filed a pro se supplemental brief.

PER CURIAM

      Defendant Patrick R. Muldrow appeals the September 26, 2018 order

denying his petitions for post-conviction relief (PCR) without an evidentiary

hearing. We affirm the order.

      Ocean County Indictment No. 05-10-1506

      In July 2005, an Ocean County Sheriff's officer received a tip from a

citizen informant that there was a "good quantity" of drugs stored in a black

duffle bag in a bedroom closet at a specific address in Lakewood. The police

went to the house. Angela Ramos answered the door at the residence and

signed a written consent to search. While they were searching the bedroom,

Ramos made a phone call. The detective could overhear a male voice telling

Ramos to get the police out of the house and to hang up. The detective found

two bales of marijuana in a black duffle bag in a bedroom closet. A K-9

officer found additional marijuana under the bed of Ramos' roommate, Lisa

Viggiano. Once Ramos was arrested, she named defendant as the owner of the

drugs. A week later, defendant was arrested and found in possession of the

phone Ramos called during the search.           Both women testified against

defendant at trial.

                                                                      A-1879-18
                                       2
      Defendant was indicted in October 2005 for fourth-degree possession of

marijuana, N.J.S.A. 2C:35-10(a)(3), and first-degree possession of marijuana

with the intent to distribute, N.J.S.A. 2C:35-5(a)(1). His motion to suppress

was heard by Judge Wendel E. Daniels and denied in February 2007. In June

2011,1 defendant's motion to reconsider the suppression and other motions was

denied by a different judge.

      Defendant was tried on the charges. He was acquitted of the possessory

charges but convicted by the jury of two lesser included conspiracy offenses,

which included fourth-degree conspiracy to possess and second-degree

conspiracy to possess with intent to distribute marijuana. He was sentenced to

a nine-year term subject to a four-and-a-half-year period of parole ineligibility.

Defendant's sentence was to be served consecutively to a sentence he was

serving under Indictment No. 08-04-0637.

      We affirmed defendant's conviction and sentence in an unreported

opinion but modified and remanded to the Law Division to amend the

judgment of conviction to add an additional 833 days of jail credits. State v.

Muldrow (Muldrow I), No. A-5674-11 (App. Div. Oct. 10, 2014) (slip op. at

6).

1
   Defendant was indicted, tried, and convicted on other charges, which we
discuss hereafter. This may account for the timing of this motion.
                                                                           A-1879-18
                                       3
      Ocean County Indictment No. 08-04-0637

      During the week of December 9, 2007, David Fox, an investigator with

the Ocean County Prosecutor's Office, "met with 'a reliable confidential

informant' (CI) who provided him with information that an individual known

as 'Pat Mo' was distributing narcotics and guns." State v. Muldrow (Muldrow

II), No. A-5514-09 and No. A-0860-10 (App. Div. Apr. 2, 2013) (slip op. at 6–

7). Another officer in the Lakewood Police Department, Sergeant James Van

de Zilver, was "familiar" with defendant, confirming defendant fit the

description and lived at the address provided. The CI identified defendant

from a driver's license photo. Id. at 7.

      The CI told officers he had purchased drugs from defendant at a property

on Clearstream Road.      Ibid.   The CI claimed this property was used by

defendant as a "stash residence." Ibid. Fox determined the utilities at this

property were in the name of defendant's sister, but that defendant was listed

as the customer contact. Ibid. Fox confirmed defendant lived at a house on

Martin Luther King (MLK) Drive in Lakewood.

      The police began to surveil the Clearstream property. Id. at 8. A few

days later, they saw a pick-up truck drive into the Clearstream property.

            [Defendant] was the passenger. The officers observed
            him exit the truck, walk around the property with a

                                                                            A-1879-18
                                           4
           flashlight and remove a license plate from a car parked
           near the house and put it on another car, a tan Toyota
           Camry. [Defendant] placed a long, rectangular object
           in the trunk of the Camry before driving away. The
           next day, the surveillance team saw [defendant] park
           the Camry in the driveway of the Clearstream
           property, exit with a cardboard box, enter the back
           door of the residence, return to the car, re-enter the
           residence and then drive away.

           [Id. at 6-7.]

The next week, the CI arranged a "controlled buy" of cocaine from defendant.

They set up surveillance at both the Clearstream and MLK properties.

           At the Clearstream property, officers observed
           [defendant] drive into the driveway, enter "a camper
           trailer" at the rear of the property, exit about twenty
           seconds later, enter the house and exit moments later.
           [Defendant] then drove away. The car he used, a
           "dark colored, four door sedan," was registered to
           [defendant] at the MLK property.

                  In the presence of some of the officers, the CI
           called [defendant]. Fox listened to the conversation
           and heard ["]Pat Mo["] tell the CI to meet him at the
           MLK property to consummate the sale. Mobile
           surveillance teams followed [defendant], who drove
           directly from the Clearstream property to the MLK
           property.

                 Officers monitored the CI as he traveled to the
           MLK property with marked funds, exited his car,
           entered [defendant's] car, re-entered his own car a
           short time later and drove away. The CI met with the
           officers at a pre-arranged location and gave them the


                                                                       A-1879-18
                                     5
            white powdery substance he purchased from
            [defendant], which later tested positive for cocaine.

            [Id. at 8-9.]

      The CI advised the officers that defendant had guns hidden in his car and

drugs hidden in abandoned vehicles. Id. at 9. The CI reported defendant was

going to Georgia to purchase "a large number of guns." Ibid. In a phone call

by the CI to defendant that Fox overheard, Fox heard defendant say he "was

going to Georgia in the next couple days and that he would also have 'the other

stuff' (meaning cocaine for sale)." Ibid.

      Two search warrants were issued on January 15, 2008, based on this

information for the MLK and Clearstream properties.          Drugs and other

evidence were seized from the Clearstream residence. There was a camper in

the back yard of that property, owned by another individual, that they

"cleared" looking for other individuals who might be there. Several firearms

were "in plain view in the bathroom shower area of the camper." Id. at 10. An

additional search warrant was issued later in the day to search the camper and

two cars at the Clearstream property, which yielded weapons and drugs. Ibid.

      In April 2008, defendant was indicted on multiple drug and weapons

charges.   The charges included: third-degree possession of cocaine,          to

N.J.S.A. 2C:35-10(a)(1) (count one); first-degree possession of cocaine in an

                                                                        A-1879-18
                                       6
amount of more than five ounces with the intent to distribute, N.J.S.A. 2C:35 -

5(a)(1) and N.J.S.A. 2C:35-5(b)(1) (count two); fourth-degree possession of

more than fifty grams of marijuana, N.J.S.A. 2C:35-10(a)(3) (count three);

third-degree possession of between one ounce and five pounds of marijuana

with the intent to distribute, N.J.S.A. 2C-35-5(a)(1) and N.J.S.A. 2C:35-

5(b)(11) (count four); second-degree possession of a knife while engaged in

drug activity, N.J.S.A. 2C:39-4.1(c) (count five); eight counts of second-

degree possession of a firearm while engaged in drug activity, N.J.S.A. 2C:39 -

4.1(a) (counts six through thirteen). The firearms included two handguns, a

BB rifle, four rifles and a shotgun.     The charges included: fourth-degree

possession of a knife by a convicted person, N.J.S.A. 2C:39-7(a) (count

fourteen); and eight counts of second-degree possession of a firearm by a

convicted person, N.J.S.A. 2C:39-7(b) (counts fifteen through twenty-two).

These were the same firearms referenced in counts six through thirteen.

      Defendant's motion to suppress evidence was heard by Judge Daniels on

February 27, 2009. Defendant's counsel argued there was no probable cause to

believe there were guns or drugs at the Clearstream property. The con trolled

purchase allegedly occurred at the MLK property. Counsel argued the search

of the camper was made without a warrant.


                                                                          A-1879-18
                                     7
        The court found there was probable cause for the search warrant for the

Clearstream property based on the totality of the circumstances. The court

rejected the arguments contesting the search of the camper. Muldrow II, slip

op. at 10.

        Defendant was tried before a jury by a different judge and convicted.

Defendant was tried separately on the certain persons not to have weapons

charges (counts fifteen through twenty-two) and convicted.

        Defendant was sentenced to an aggregate term of forty-years of

incarceration with a twenty-year period of parole ineligibility. We affirmed

defendant's convictions and sentence in an unreported decision on April 2,

2013.    State v. Muldrow, No. A-0860-10 (App. Div. Apr. 2, 2013).          We

rejected the argument that the warrant for the Clearstream property lacked

probable cause. Id. at 13.

             The surveillances connected [defendant] to the
             Clearstream property and the camper.           The CI
             provided information that was independently
             corroborated by a controlled purchase, which occurred
             immediately after [defendant] visited the Clearstream
             property and drove directly to the site of the sale.
             Based upon the totality of the circumstances, there
             was sufficient probable cause to believe that there was
             evidence of a crime at the Clearstream property.

             [Id. at 13.]


                                                                        A-1879-18
                                       8
Defendant's petition for certification was denied. State v. Muldrow, 216 N.J. 8

(2013).

       PCR petitions

       Regarding Indictment No. 08-04-0637, defendant filed a PCR petition on

December 10, 2013, but it was dismissed without the appointment of counsel.

Two other PCR petitions dated January 13, 2014 and July 15, 2014 were

dismissed without appointment of counsel. The petitions alleged ineffective

assistance of counsel for failure to call witnesses at trial and for failure to raise

certain "meritorious" issues. Thereafter, we granted defendant's motion for

summary disposition, and reversed and remanded the orders denying

appointment of counsel.      State v. Muldrow (Muldrow III), No. A-5827-13

(App. Div. Jan. 23, 2015).

       Under Indictment No. 05-10-1506, defendant filed a pro se petition for

PCR relief on February 26, 2015.            Defendant raised the same issues of

ineffective assistance.

       PCR counsel's brief in support of the PCR petition argued that trial

counsel provided ineffective assistance by not filing a Franks2 application with

the court.    Defendant contended Fox's affidavit in support of the search


2
    Franks v. Delaware, 438 U.S. 154 (1978).
                                                                             A-1879-18
                                        9
warrant for the Clearstream property lacked probable cause. He argued that

"[t]he reasons given by Investigator Fox . . . all centered on the information

given by the confidential informant." PCR counsel noted that on October 24,

2008, Angelo Pawlowski, who alleged he was the CI, provided an affidavit to

Fox that the information he gave to Fox and the other police during the week

of December 31, 2007 was false.

      At the oral argument in July 2018, defendant supplied the PCR court

with a copy of Pawlowski's affidavit. Defendant raised arguments that Judge

Daniels should have recused himself because of the proximity of his own

house to the Clearstream property. He alleged Judge Daniels used to be a

prosecutor in one of his cases. Defendant claimed he told his defense counsel

to file a Franks application. The court gave defendant thirty days to submit a

supplemental submission.

      The PCR petitions arising from indictments 05-10-1506 and 08-04-0637

were denied on September 26, 2018. In his written decision Judge Guy P.

Ryan found that defendant's claims were procedurally barred because they

previously were raised on appeal. Defendant alleged ineffective assistance of

trial counsel for not challenging the search warrants for the Clearstream

property, but trial counsel did in fact challenge the search warrants in the


                                                                       A-1879-18
                                    10
motion to suppress and then again in the direct appeal.         Our decision

determined there was probable cause for the search warrants.

        Judge Ryan rejected defendant's claim his counsel should have filed a

motion challenging the search warrant of the Clearstream property under

Franks.    The court cited several reasons.     Defendant never certified his

attorney was actually aware of the affidavit nor was it ever established that

Pawlowski was the CI. Defendant was not charged with any offense related to

the controlled buy by the CI. Defendant did not allege that Fox was aware of

the alleged falsity when he signed his affidavit in support of the search

warrant. The PCR court concluded that probable cause was independently

established by the police before the warrant's issuance.

        The PCR court rejected defendant's argument that his counsel should

have asked Judge Daniels to recuse himself, because he allegedly lived in the

area.    Defendant presented no proof of geographical proximity or that the

judge had personal knowledge about the property where the search occurred.

The PCR court found no evidence that Judge Daniels was previously involved

with defendant.

        The PCR court independently reviewed the search warrants and

accompanying affidavit, finding there was probable cause. The PCR court


                                                                       A-1879-18
                                     11
denied defendant's request for an evidentiary hearing because he did not show

a prima facie case of ineffective assistance of counsel.

      On appeal, defendant's counsel raises these issues for our consideration:

            POINT I. DEFENDANT'S CLAIMS SHOULD NOT
            HAVE BEEN PROCEDURALLY BARRED.

            POINT II. THIS MATTER MUST BE REMANDED
            FOR AN EVIDENTIARY HEARING REGARDING
            INDICTMENT NO. 08-04-637 BECAUSE TRIAL
            COUNSEL WAS INEFFECTIVE FOR NOT
            SEEKING A FRANKS HEARING, AND PCR
            COUNSEL WAS INEFFECTIVE IN CONNECTION
            WITH A FRANKS HEARING FOR NOT SEEKING
            DISCLOSURE      OF  THE    CONFIDENTIAL
            INFORMANT'S IDENTITY.

      Defendant filed a pro se brief and appendix raising the following issues

for our consideration on appeal:

            I.    THE PCR COURT ERRED IN DENYING
                  DEFENDANT'S PETITION FOR POST-
                  CONVICTION RELIEF BASED ON THE
                  INEFFECTIVE ASSISTANCE OF TRIAL AND
                  PCR COUNSEL IN VIOLATION OF THE U.S.
                  CONSTITUTION AMEND. VI AND N.J.
                  CONSTITUTION ART. I ¶ 10.

            II.   THE PCR COURT ERRED IN REFUSING TO
                  RECOGNIZE      THE      INEFFECTIVE
                  ASSISTANCE    OF   TRIAL   COUNSEL
                  REGARDING THE RECUSAL ISSUES
                  RELATING TO JUDGE DANIELS.



                                                                         A-1879-18
                                      12
            III.   THE PCR COURT ERRED IN REFUSING TO
                   RECOGNIZE      THE     INEFFECTIVE
                   ASSISTANCE OF TRIAL COUNSEL IN
                   FAILING TO CHALLENGE THE INTEGRITY
                   AND VERACITY OF THE WARRANT-
                   OBTAINING PROCESS BY, IN PART,
                   SEEKING DISCLOSURE OF THE C.I[.]'S
                   IDENTITY.

            IV.    THE PCR COURT ERRED IN FAILING TO
                   RECOGNIZE    THE   NEED    FOR   AN
                   EVIDENTIARY HEARING REGARDING THE
                   FAILURES OF THE STATE TO SATISFY ITS
                   BRADY OBLIGATIONS.

            V.     PCR COUNSEL FAILED TO PROVIDE
                   EFFECTIVE ASSISTANCE OF COUNSEL.

            VI.    THE APPELLATE RECORD SHOULD BE
                   SUPPLEMENTED       BY     EVIDENCE
                   APPENDED    TO   DEFENDANT[]   AND
                   DEFENDANT'S FORMER PCR APPELLATE
                   COUNSEL'S CERTIFICATIONS.

      Defendant's pro se brief is not limited to the record before the PCR

judge. Without having filed a motion to supplement the record, defendant

added several pages of documents, including his own certification, which are

dated after the PCR judge's decision. We do not address the materials added to

the appendix by defendant that were not before the PCR judge. Defendant did

not file a motion to supplement the record on appeal under Rule 2:5-5. Our

decision is limited to the record before the PCR judge.


                                                                       A-1879-18
                                     13
                                     II.

      The standard for determining whether counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland

v. Washington, 466 U.S. 668 (1984), and adopted by our Supreme Court in

State v. Fritz, 105 N.J. 42 (1987). In order to prevail on a claim of ineffective

assistance of counsel, defendant must meet the two-prong test of establishing

both that: (1) counsel's performance was deficient and he or she made errors

that were so egregious that counsel was not functioning effectively as

guaranteed by the Sixth Amendment to the United States Constitution; and (2)

the defect in performance prejudiced defendant's rights to a fair trial such that

there exists a "reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Strickland,

466 U.S. at 694.

                                     A.

      Defendant argues the PCR court erred by finding defendant's claims

were procedurally barred on grounds they were previously raised on appeal.

"[A] prior adjudication on the merits ordinarily constitutes a procedural bar to

the reassertion of the same ground as a basis for post-conviction review."

State v. Preciose, 129 N.J. 451, 476 (1992) (citing R. 3:22-5). Additionally, a


                                                                          A-1879-18
                                     14
defendant is precluded from raising an issue on PCR that could have been

raised on direct appeal. State v. McQuaid, 147 N.J. 464, 483 (1997); R. 3:22-

4.    The application of these standards requires the "[p]reclusion of

consideration of an argument presented in post-conviction relief proceedings

. . . if the issue raised is identical or substantially equivalent to that adjudicated

previously on direct appeal." State v. Marshall (Marshall IV), 173 N.J. 343,

351 (2002) (quoting State v. Marshall (Marshall III), 148 N.J. 89, 150 (1997)).

"[A] prior adjudication on the merits ordinarily constitutes a procedural bar to

the reassertion of the same ground as a basis for post-conviction review."

Preciose, 129 N.J. at 476 (citing R. 3:22-12).

      Defendant contends his counsel was ineffective by not challenging the

search warrants of the Clearstream property, but the warrants were challenged.

The search warrants were the subject of motions to suppress. We determined

the warrants were issued based on probable cause. Muldrow II, slip op. at 13.

Counsel's performance was not deficient under Strickland when the search

warrants were issued based on probable cause.

                                       B.

      Defendant argues that his trial and PCR counsel provided ineffective

assistance because they did not request a Franks hearing based on the


                                                                               A-1879-18
                                        15
Pawlowski affidavit. Pawlowski claimed to be the CI and that the information

he provided to the police was false. Defendant alleges the false information

was material in obtaining the search warrant.

        The decision whether to grant an evidentiary hearing in a suppression

motion is reviewed for abuse of discretion. State v. Broom-Smith, 406 N.J.

Super. 228, 239 (App. Div. 2009). A Franks hearing "is aimed at [search]

warrants obtained through intentional wrongdoing by law enforcement agents

and requires a substantial preliminary showing . . . ." Id. at 240. A hearing is

required only where a defendant "makes a substantial preliminary showing that

a false statement knowingly and intentionally, or with reckless disregard for

the truth, was included by the affiant in the warrant affidavit, and if the

allegedly false statement is necessary to the finding of probable cause . . . ."

Franks, 438 U.S. at 155-56. The defendant "must allege 'deliberate falsehood

or reckless disregard for the truth,' pointing out with specificity the portions of

the warrant that are claimed to be untrue." State v. Howery, 80 N.J. 563, 567-

68 (1979) (quoting Franks, 438 U.S. at 171). A misstatement is material if,

when excised, the warrant affidavit "no longer contains facts sufficient to

establish probable cause" in its absence. Id. at 568 (citing Franks, 438 U.S. at

171).     If, however, there still would be probable cause without this


                                                                            A-1879-18
                                      16
misinformation, the warrant is valid and an evidentiary hearing is not needed.

See State v. Sheehan, 217 N.J. Super. 20, 25 (App. Div. 1987).

      We agree with the PCR court that defendant's proofs did not satisfy the

standards necessary for post-conviction review. There was no proof of the

required element under Franks of "intentional wrongdoing by law enforcement

agents." Broom-Smith, 406 N.J. Super. at 240. The Pawlowski affidavit did

not allege that Fox, the affiant, knew the information was false. A second

Franks requirement also was missing. There was no showing the "allegedly

false statement [was] necessary to the finding of probable cause . . . ." Franks,

438 U.S. at 156. There was no actual proof that Pawlowski was the CI. Even

if he were, we agree with the PCR court that probable cause could be found

from what Fox overheard on the calls and the surveillance at both the

Clearstream and MLK properties. In fact, defendant was not charged with an

offense from the controlled purchase through the CI. Therefore, defendant did

not show proofs that qualified for a Franks hearing. Without proof of these

prerequisites, counsels' performance cannot be considered to be ineffective

assistance.




                                                                          A-1879-18
                                     17
                                    III.

      Defendant's pro se brief raises other arguments. Defendant alleges the

judge who decided the suppression motions had a conflict of interest because

he allegedly lived near the Clearstream property. The PCR court correctly

rejected this as a "bald assertion." Defendant submitted a photograph of a

house that he alleged was the judge's house.      Even if this were factual,

defendant did not explain how proximity constituted a disqualifying conflict,

nor why his counsel's performance was not objectively reasonable by not

raising this issue.

      Defendant alleges the same judge had some involvement with him when

the judge was a prosecutor. The PCR court found no proof of this.

      There was no allegation of any bias by the judge and the search warrants

were affirmed on appeal.

      We conclude that defendant's further arguments are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). We also are

satisfied from our review of the record that defendant failed to make a prima

facie showing of ineffectiveness assistance of trial or PCR counsel.

Accordingly, the PCR court correctly concluded that an evidentiary hearing

was not warranted. See Preciose, 129 N.J. at 462-63.


                                                                       A-1879-18
                                    18
Affirmed.




                 A-1879-18
            19